Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2015

                                      No. 04-15-00582-CV

                   IN THE INTEREST OF C.A. AND M.A., CHILDREN,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01957
                          Honorable Martha Tanner, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Notices of appeal were filed in this appeal by: (1) the mother, Laura Lee
Castaneda; (2) the father, Pedro Almanza; and (3) the attorney and guardian ad litem for the
children, Alana Pearsall.

        By order dated December 1, 2015, the appellee was reminded that its appellee’s brief in
response to Pearsall’s brief was due to be filed on December 2, 2015. The brief has not been
filed. It is therefore ORDERED that the appellee’s brief in response to Pearsall’s brief must be
filed in this court no later than December 14, 2015, or this appeal will be set for submission
without an appellee’s brief in response to Pearsall’s brief.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court